Citation Nr: 0004593	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-23 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at University General Hospital, 
Seminole, Florida, on March 28, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Medical Center at Bay Pines, Florida (VAMC).

The case was remanded by the Board in April 1999.  


FINDING OF FACT

The veteran has not alleged that she has met the three 
elements necessary for payment or reimbursement of 
unauthorized medical expenses incurred at University General 
Hospital in Seminole, Florida, on March 28, 1996.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding payment or reimbursement of unauthorized 
medical expenses incurred at University General Hospital in 
Seminole, Florida, on March 28, 1996.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 

pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (1999).  

Where an appellant does not, at least, allege all three 
elements for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  Parker v. Brown, 7 
Vet. App. 116 (1994).  

Review of the record shows that the veteran was taken to the 
emergency room of the University General Hospital in 
Seminole, Florida, on March 28, 1996.  Her 

main complaint was of chest pain.  At that time, it was noted 
that she had no significant past cardiac history.  She was 
placed in oxygen in the emergency room and after about one 
hour and forty minutes, the discomfort resolved.  The 
impressions were atypical chest pain and 
hypercholesterolemia.  

Service connection is currently in effect for chondromalacia 
of the left knee, rated 20 percent disabling; low back pain, 
rated 20 percent disabling; chondromalacia of the right knee, 
rated noncompensable; and hypertrophic degenerative changes 
involving the twelfth thoracic interspace, rated 
noncompensable.  Her combined rating is 40 percent.  

The veteran has contended that the VA should assume 
responsibility for the emergency room expenses incurred on 
March 28, 1996, because she requested, and received, 
authorization for such treatment.  She has not contended that 
she has met all of the three criteria necessary for payment 
or reimbursement of unauthorized medical expenses.  
Specifically, she has not contended that she was treated for 
a service connected disability, that treatment was for a 
disorder that was aggravating a service connected disability, 
or that she is in receipt of a total rating due to service 
connected disability.  Under these circumstances, the veteran 
has not made an "ipse dixit averment" and the claim is not 
plausible and must be denied.  

Regarding the contentions that she received prior 
authorization for the treatment that she received at the 
private facility, it is noted that such authorization is 
provided under criteria set forth in 38 U.S.C.A. § 1703 and 
38 C.F.R. § 17.52.  Those sections provide that hospital care 
may be authorized for woman veterans.  However, unlike other 
classes of veterans to whom this section applies, this 
category does not provide authorization for payment of other 
"medical services" such as treatment in the emergency room.  
Moreover, even if treatment should have been provided, there 
is no legal remedy for reimbursement of expenses in such an 
instance.  See Malone v Gober, 10 Vet. App. 539 (1997).  


Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his or her claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim. Robinette v. Brown, 8 
Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of her claim.  
There is no indication of record that there is evidence 
pertinent to this case that is necessary for an equitable 
adjudication.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at University General Hospital in 
Seminole, Florida, on March 28, 1996.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

